Smith, C. J.,
delivered the opinion of the court.
Appellant was indicted under section 1759 of the Code of 1906 for carrying intoxicating liquors to a place of public worship, to wit, Eexford Methodist Church. This section provides that it shall not extend to any city or town, and the indictment failed to allege, and the proof to disclose, that this church was not situated in a city or town; consequently, no offense. was either charged by the indictment or disclosed by the proof.
The court, therefore, erred in refusing to grant the peremptory instruction requested by appellant; and consequently its judgment will be reversed, the indictment quashed, and the cause dismissed.

Reversed and dismissed.